EXHIBIT 10.32


AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
This Amendment No. 1 to Employment Agreement is entered into this July 24, 2012
by Vistaprint USA, Incorporated (the “Company”) and Ernst Teunissen (the
“Employee”). The Company and the Employee previously entered into an Employment
Agreement dated July 1, 2011 (the “Agreement”) and now wish to amend the
Agreement to reflect the Employee’s compensation for the Company’s 2013 fiscal
year.
The parties agree as follows:
1.Compensation and Benefits.
1.1    Salary. The Company shall pay the Employee, in accordance with the
Company’s regular payroll practices, an annualized base salary of $122,849
(approximate, based on the 30-day trailing average currency exchange rate in
effect at May 3, 2012) for the one-year period commencing on July 1, 2012.
1.2    FY 2013 Incentive Compensation. The Employee is entitled to receive the
bonuses, incentive awards and equity compensation awards for the Company’s
fiscal year 2013 described on Schedule A.
1.3    Withholding. All salary, bonus and other compensation payable to the
Employee is subject to applicable withholding taxes.
2.    No Other Modification. Except as specifically modified by this Amendment,
the Agreement remains unchanged and in full force and effect.
The parties have executed this Agreement as of the date set forth above.
VISTAPRINT USA, INCORPORATED
By:    /s/Lawrence A. Gold
Title:
Senior Vice President, General Counsel, and Secretary

EMPLOYEE
/s/Ernst J. Teunissen
Ernst J. Teunissen





--------------------------------------------------------------------------------




SCHEDULE A


Incentive Compensation Payable by the Company for fiscal year 2013


Annual incentive, pursuant to the terms of the Employee’s award agreement under
the Vistaprint Performance Incentive Plan for Covered Employees, with a target
amount of $322,420* subject to the satisfaction of the performance criteria set
forth in such award agreement.


Long-term equity incentive, pursuant to the terms of the Employee’s grant
agreements under the Vistaprint 2011 Equity Incentive Plan:
Premium priced share option with Black Scholes value of $4,060,900, covering
four fiscal years of share option grants
Restricted share units with value at grant of $875,000


* Approximate, based on the 30-day trailing average currency exchange rate in
effect at May 3, 2012


